EXHIBIT 10.01

SEPARATION AGREEMENT AND GENERAL RELEASE

1.             Purpose of Agreement:  The intent of this Separation Agreement
and General Release (“Agreement”) is to mutually, amicably and finally resolve
and compromise all issues and claims surrounding the employment of Joseph R.
Bronson (“Employee”) with FormFactor, Inc. (“Company”) and the separation
thereof.

2.             Separation of Employment:  Company and Employee agree that the
last day of his employment with Company was January 5, 2007 (“Separation
Date”).  Employee tendered his resignation as President and a member of the
Office of the CEO and as a member of Company’s Board of Directors to be
effective on the Separation Date.  As of the Separation Date, Employee was no
longer eligible to receive further payments for wages, salary, vacation or
benefits.  Employee will be eligible for continuation of health insurance
benefits at Employee’s own expense pursuant to the provisions of Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).  Employee will remain available to
provide consulting services to the Company as mutually agreed by Employee and
the Chief Executive Officer of the Company.

3.             Company’s Consideration for Agreement:  In exchange for the
release and agreements that Employee is making in this Agreement, Company agrees
as follows:

(a)                                  Within eight (8) calendar days of
Employee’s execution and return to the Company of this Agreement, Company shall
pay to Employee $400,000.00, less all legally mandated payroll deductions and
withholdings, plus his relocation expenses;

(b)                                 Company shall pay Employee his Target Bonus
for 2006, less all applicable payroll deductions and withholdings, by February
28, 2007; the bonus amount being based entirely on the corporate bonus
percentage as determined by Company consistent with its practices and policies;

(c)                                  Employee shall be credited with accelerated
vesting under each stock option grant (and restricted stock unit grant) held by
Employee as of the Separation Date as set forth in the following table:

Acceleration Table

Original
Grant

 

Original
Grant Date

 

Option Price
at Grant
(US$)

 

Vested
Options/RSU’s As of
01/05/07

 

Accelerated
Options/RSU’s

 

Total Vested
Under
Agreement*

 

12,500

 

05/13/04

 

$

19.20

 

9,375

 

3,125

 

12,500

 

200,000

 

11/17/04

 

$

26.02

 

104,166

 

25,000

 

129,166

 

38,432

**

11/17/04

 

N/A

 

19,216

 

19,216

 

38,432

 

100,000

 

11/04/05

 

$

25.39

 

25,000

 

14,583

 

39,583

 

48,080

 

05/11/06

 

$

39.84

 

0

 

13,022

 

13,022

 

46,140

 

05/21/06

 

$

39.84

 

0

 

12,496

 

12,496

 

 

--------------------------------------------------------------------------------

*               All vested options must be exercised on or before May 1, 2007

 

Initials:  Company /s/ HF / Employee /s/ JRB


--------------------------------------------------------------------------------


**        Restricted Stock Units

(d)                                 Company shall reimburse Employee in an
amount not to exceed US$10,655.92 to cover uninterrupted continuation of
Employee’s health insurance benefits pursuant to the provisions of COBRA through
December 31, 2007.

Employee acknowledges and agrees but for his execution of this Agreement, he
would not otherwise be entitled to the benefits described in this Paragraph 3
(a), (c), and (d).

4.             Employee’s Consideration for Agreement:  In further consideration
for the payments and undertakings described in this Agreement, Employee releases
and waives any and all claims that he might possibly have against Company,
whether he is aware of them or not.  In legal terms, this means that,
individually and on behalf of his representatives, successors, and assigns,
Employee does hereby completely release and forever discharge Company, its
parents, subsidiaries, affiliates, successors, assigns, directors, officers,
managers, agents, and past and present employees (“the Releasees”) from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them arising from or in any way connected with
Employee’s employment with Company and/or the termination thereof.  This Release
covers all statutory, common law, constitutional and other claims, including but
not limited to:

(a)                                  Any and all claims for wrongful discharge,
constructive discharge, or wrongful demotion;

(b)                                 Any and all claims relating to any contracts
of employment, express or implied, or breach of the covenant of good faith and
fair dealing, express or implied;

(c)                                  Any and all tort claims of any nature,
including but not limited to claims for negligence, defamation,
misrepresentation, fraud, or negligent or intentional infliction of emotional
distress;

(d)                                 Any and all claims under federal, state or
municipal statutes or ordinances; any claims under the California Fair
Employment and Housing Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, the Americans With Disabilities
Act, the Employment Retirement Income Security Act, the California Labor Code,
and any other laws and regulations relating to employment;

(e)                                  Any and all claims for unpaid wages,
bonuses, commissions or other compensation; and

(f)                                    Any and all claims for attorneys’ fees or
costs.

Employee further agrees that if any such claim is prosecuted in his name before
any court or administrative agency, he waives and agrees not to take any award
of money or other damages from such suit.

2

Initials:  Company /s/ HF / Employee /s/ JRB


--------------------------------------------------------------------------------


Notwithstanding any other provision of this Agreement to the contrary, Employee
does not by this Agreement or otherwise waive or release any current or future
rights and claims to indemnity arising from his service as an employee, officer,
director, and/or fiduciary of the Company (including any constituent,
affiliated, parent, and/or subsidiary entity) or any employee benefit plan
sponsored by the Company, including, but not limited to, rights and claims for
indemnity arising under Section 2802 of the California Labor Code, Section 145
of the Delaware General Corporation Law, the by-laws and resolutions and
policies and practices of the Company, and insurance policies benefiting
Employee during or following his service as an employee, officer, director,
and/or fiduciary of the Company and/or any employee benefit plan sponsored by
the Company.  Furthermore, the Company agrees that, in the event Employee is or
is sought to be made a party to any civil, criminal, administrative, or
investigative proceeding based upon his employment and/or the services he
provided during the time he was a director and/or employee of the Company, the
Company will advance, within 30 days of submission of a documented request for
advancement, the reasonable expenses actually incurred by Employee in his
defense.  Employee will, if legally required to do so, execute an undertaking to
repay same in the event he is determined by a court to be ineligible for
indemnification of such expenses.

Notwithstanding any other provision of this Agreement to the contrary, Employee
does not by this Agreement or otherwise waive or release any claims for
industrial injury or illness, any claims for unemployment compensation, and any
claims arising out of acts or omissions after the date Employee signs this
Agreement.

Notwithstanding any other provision of this Agreement to the contrary, Employee
does not by this Agreement or otherwise waive or release any rights or claims to
vested benefits from any employee benefit plan sponsored by the Company or any
parent, affiliate, or subsidiary.

5.             Waiver of Unknown Future Claims:  Employee has read Section 1542
of the Civil Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Even though he is aware of this right, Employee nevertheless
hereby voluntarily waives the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown,
arising from the subject matter of this Agreement.

6.             Proprietary Information:  Employee acknowledges and agrees that
he remains bound by the terms of Company’s Employment, Confidential Information
and Invention Assignment Agreement (“Confidentiality Agreement”), which he
executed at the time of hire, a copy of which is attached as Exhibit 2 and which
is incorporated herein by reference.

3

Initials:  Company /s/ HF / Employee /s/ JRB


--------------------------------------------------------------------------------


7.             Confidentiality of Agreement:  Employee agrees that the terms and
conditions of this Agreement are strictly confidential.  Employee shall not
disclose, discuss or reveal the terms or negotiation of this Agreement to any
persons, entities or organizations except as follows:  (a) as required by court
order; (b) to Employee’s spouse; or (c) to Employee’s attorneys or accountants. 
Employee understands that Company will make all disclosures necessary under the
applicable rules and regulations of the U.S. Securities and Exchange Commission.

8.             Interpretation and Construction of Agreement:  This Agreement
shall be construed and interpreted in accordance with the laws of the State of
California, without regard to its conflicts of law principles.  Regardless of
which party initially drafted this Agreement, it shall not be construed against
any one party, and shall be construed and enforced as a mutually prepared
Agreement.

9.             No Admission of Liability:  By entering into this Agreement,
Company is not admitting to any liability, wrongdoing or legal violation
whatsoever with regard to the employment relationship between the parties, with
regard to the company-director relationship between the parties or with respect
to any claims released herein.  Company expressly denies any and all such
liability and wrongdoing.

10.           Non-Disparagement:  Company and Employee agree not to disparage
the other party to any individual, organization or entity.

11.           Older Workers’ Benefit Protection Act:  Pursuant to the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act,
Company hereby advises Employee of the following:

(a)           Employee is advised to consult with an attorney prior to signing
this Agreement.

(b)                                 Employee has up to twenty-one (21) days
within which to consider whether he should sign this Agreement.  Employee may
sign this Agreement at any time during this 21-day period.  This 21-day period
begins on the date Company first provides Employee with the Agreement providing
additional consideration in return for a general release of claims.

(c)                                  If Employee signs the Agreement, he shall
have seven (7) days thereafter to revoke the Agreement.  To revoke the
Agreement, Employee must deliver written notice of the revocation to Hank Feir,
Company’s vice president of Human Resources, so that it is received before the
seven-day revocation period expires.

12.           Complete and Voluntary Agreement:  Employee acknowledges that he
has read and understands this Agreement; that he has had the opportunity to seek
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or
coercion.  Employee specifically understands that by entering into this
Agreement he is forever foreclosed from pursuing any of the claims he has waived
in Paragraphs 4 and 5 above.

4

Initials:  Company /s/ HF / Employee /s/ JRB


--------------------------------------------------------------------------------


13.           Severability Clause:  Should any of the provisions of this
Agreement be determined to be invalid or unenforceable by a court or arbitrator
of competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

14.           Scope of Agreement:  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Except as expressly
provided here, this Agreement supersedes and renders null and void any and all
prior agreements between Employee and Company.  This Agreement shall not
supersede or extinguish Employee’s interests in any Company option and/or
incentive plan agreement, to the extent any such agreement conflicts with this
Agreement and advantage Employee.

15.           Arbitration:  The parties agree that any controversy involving the
construction or application of any terms, covenants or conditions of this
Agreement, or any claims arising out of or relating to this Agreement or the
breach thereof, with the exception of claims relating to violation of Company’s
Confidentiality Agreement, will be submitted to and settled by final and binding
arbitration, pursuant to the Federal Arbitration Act, in Alameda County,
California before a single neutral arbitrator selected by the parties.  Each
side will bear its own attorneys’ fees in any such arbitration, and the
arbitrator shall not have authority to award attorneys’ fees unless a statutory
section at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator has the authority to make such
award as permitted by the statute in question.  Company shall be unconditionally
responsible for all fees and costs of the arbitrator.

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.

Company:

Employee:

 

 

FormFactor, Inc.

 

 

 

By:

/s/ HANK FEIR

 

/s/ JOSEPH R. BRONSON

 

 

Hank Feir
Vice President, Human Resources

Joseph R. Bronson

Date:

January 30, 2007

Date: January 29, 2007

 

5

Initials:  Company /s/ HF / Employee /s/ JRB


--------------------------------------------------------------------------------


Exhibit 2 to EXHIBIT 10.01

FormFactor, Inc.

AGREEMENT REGARDING EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION
ASSIGNMENT, AND ARBITRATION

As a condition of my employment with FormFactor, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:

1.                                       At-Will Employment.  I UNDERSTAND AND
ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION
AND CONSTITUTES “AT-WILL” EMPLOYMENT.  I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.

2.                                       Confidential Information.

(a)                                  Company Information.  I agree at all times
during the term of my employment and thereafter, to (i) hold in strictest
confidence, (ii) not use, except for the benefit of the Company, and (iii) not
disclose to any person, firm or corporation without prior written consent and
instruction from an authorized officer of the Company, any Confidential
Information of the Company.  I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the term of my
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment.  I further understand that Confidential Information does
not include any of the foregoing items that has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

(b)                                 Former Employer Information.  I agree that I
will not, during my employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that I will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

(c)                                  Third Party Information.  I recognize that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party.


--------------------------------------------------------------------------------


3.                                       Inventions.

(a)                                  Inventions Retained and Licensed.  I have
attached hereto, as Exhibit A, a list describing all inventions, original works
of authorship, developments, improvements, and trade secrets which (i) were made
by me prior to my employment with the Company (collectively referred to as
“Prior Inventions”), (ii) belong to me, (iii) relate to the Company’s proposed
business, products or research and development, and (iv) are not assigned to the
Company hereunder; or, if no such list is attached, I represent on Exhibit A
that there are no such Prior Inventions.  If in the course of my employment with
the Company, I incorporate into a Company product, process or machine a Prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior Invention
as part of or in connection with such product, process or machine.

(b)                                 Assignment of Inventions.  I agree that I
will promptly make full written disclosure to the Company, will hold in trust
for the sole right and benefit of the Company, and hereby assign to the Company,
or its designee, all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, concepts, improvements
or trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time I am in the employ of the Company (collectively referred to
as “Inventions”), except as provided in Section 3(f) below.  I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.

(c)                                  Inventions Assigned to the United States. 
I agree to assign to the United States government all my right, title, and
interest in and to any and all Inventions whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

(d)                                 Maintenance of Records.  I agree to keep and
maintain adequate and current written records of all Inventions made by me
(solely or jointly with others) during the term of my employment with the
Company.  The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.

(e)                                  Patent and Copyright Registrations.  I
agree to assist the Company, or its designee, at the Company’s expense, in every
proper way to secure the Company’s rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto.  I further agree that my obligation to execute
or cause to be executed, when it is in my power to do so, any such instrument or
papers shall continue after the termination of this Agreement, with the
understanding that I will not receive any additional compensation for meeting
this obligation.  If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my

2


--------------------------------------------------------------------------------


agent and attorney in fact, to act for and in my behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

(f)                                    Exception to Assignments.  I understand
that the provisions of this Agreement requiring assignment of Inventions to the
Company do not apply to any invention which qualifies fully under the provisions
of California Labor Code Section 2870 (attached hereto as Exhibit B).  I will
advise the Company promptly in writing of any inventions that I believe meet the
criteria in California Labor Code Section 2870 and are not otherwise disclosed
on Exhibit A.

4.                                       Duty not to Compete.  I understand that
my employment with the Company requires my undivided attention and effort.  As a
result, during my employment, I will not, without the Company’s express prior
written consent, engage in any employment or business other than for the
Company.  Additionally, I will not invest in or assist in any manner any
business which directly or indirectly competes with the business or future
business plans of the Company, except that I may own up to one percent (1%) of
the stock of a publicly-held company.

5.                                       Returning Company Documents.  I agree
that, at the time of leaving the employ of the Company, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company, its successors or assigns.  In the event of the
termination of my employment, I agree to sign and deliver the “Termination
Certification” attached hereto as Exhibit C.

6.                                       Notification of New Employer.  In the
event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer about my rights and obligations
under this Agreement.

7.                                       Solicitation of Employees.  I agree
that for a period of twelve (12) months immediately following the termination of
my relationship with the Company for any reason, whether with or without cause,
I shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for myself or for any other person or entity.

8.                                       Conflict of Interest Guidelines.  I
agree to diligently adhere to the Conflict of Interest Guidelines attached as
Exhibit D hereto.

9.                                       Representations.  I agree to execute
any proper oath or verify any proper document required to carry out the terms of
this Agreement.  I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
oral or written agreement in conflict herewith.

10.                                 Arbitration and Equitable Relief.

(a)                                  Arbitration.  The Company and I agree that
any dispute or controversy arising out of, or relating to, or concerning our
employment relationship, with the exception of those claims set forth in Section
10(b) below, shall be settled by arbitration to be held in Alameda County,
California, in accordance with the Employment Dispute Resolution Rules then in
effect of the American Arbitration Association, and

3


--------------------------------------------------------------------------------


permitting adequate and reasonable discovery.  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator, which shall be rendered in a written opinion, shall be final,
conclusive and binding on the parties to the arbitration.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.  The
Company shall pay the costs and expenses of such arbitration, and unless
authorized by a specific statute, each party shall separately pay its own
attorney’s fees and legal expenses.

This arbitration provision constitutes a waiver of both parties’ right to a jury
trial and relates to the resolution of all disputes relating to all aspects of
the employer/employee relationship (except as provided in Section 10(b) below),
including but not limited to, the following claims:

i.                                          Any and all common law claims,
including tort and contract claims and including wrongful discharge of
employment, breach of contract, both express and implied, breach of the covenant
of good faith and fair dealing, both express and implied, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage and defamation;

ii.                                       Any and all claims for violation of
any federal, state or municipal statute, including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination In Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the California Fair Employment and Housing
Act, and the California Labor Code; and

iii.                                    Any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination.

(b)                                 Claims Excluded From Arbitration.  The only
claims which are excluded from this arbitration agreement, and which shall not
be subject to arbitration are the following:  claims for workers’ compensation
benefits or penalties; claims for unemployment insurance; claims for unpaid
earned wages (including associated penalties and liquidated damages); and claims
for preliminary and/or temporary injunctive relief including claims for breach
or threatened breach of Sections 2, 3, 5 and/or 7 herein.  Any claims for
permanent injunctive relief shall be subject to arbitration.

(c)                                  Consideration.  I understand that each
party’s promise to resolve claims by arbitration in accordance with the
provisions of this Agreement, rather than through the courts, is consideration
for the other party’s like promise. I further understand that I am offered
employment in consideration of my promise to arbitrate claims.

11.                                 General Provisions.

(a)                                  Governing Law; Consent to Personal
Jurisdiction.  This Agreement will be governed by the laws of the State of
California, without regarding to its conflict of laws provisions.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any lawsuit filed there against me by the Company
arising from or relating to this Agreement.

(b)                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this agreement,

4


--------------------------------------------------------------------------------


will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

(c)                                  Severability.  If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect.

(d)                                 Successors and Assigns.  This Agreement will
be binding upon my heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.

Date:

11/17/04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Joseph R. Bronson

 

 

 

 

 

 

 

Joseph R. Bronson

 

 

 

Name of Employee (typed or printed)

 

 

 

Witnessed by:

 

 

 

 

 

 

 

/s/ Hank Feir

 

 

 

Signature

 

 

 

 

 

 

 

Hank Feir

 

 

 

Name

 

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

Title

 

Date

 

Identifying Number
or Brief Description

   

 

 

 

 

   

 

 

 

 

   

 

 

 

 

 

      No inventions or improvements

      Additional sheets attached

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

 

Date:

 

 


--------------------------------------------------------------------------------


EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS;

ASSIGNMENT OF RIGHTS

“A.          Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

(2)           Result from any work performed by the employee for the employer.

B.            To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”




--------------------------------------------------------------------------------


EXHIBIT C

FormFactor, Inc.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to FormFactor, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Agreement Regarding Employment, Confidential Information, Invention Assignment,
and Arbitration signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

I further agree that, in compliance with the Agreement Regarding Employment,
Confidential Information, Invention Assignment, and Arbitration, I will preserve
as confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I will not hire any
employees of the Company and I will not solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment.

Date:

 

 

 

 

 

 

 

 

(Employee’s Signature)

 

 

 

 

 

 

 

 

(Type/Print Employee’s Name)

 


--------------------------------------------------------------------------------


EXHIBIT D

FormFactor, Inc.

CONFLICT OF INTEREST GUIDELINES(1)

Business dealings that appear to create a conflict between the interests of
FormFactor and an employee are unacceptable.  FormFactor recognizes the rights
of employees to engage in activities outside of their employment which are of a
private nature and unrelated to our business.  However, employees must disclose
any possible conflicts so that FormFactor may assess and prevent potential
conflicts of interest from arising.  A potential or actual conflict of interest
occurs whenever an employee is in a position to influence a decision that may
result in a personal gain for the employee, an immediate family member (i.e.,
spouse or significant other, children, parents, siblings) or a personal friend
as a result of FormFactor’s business dealings.  Special care must be taken to
avoid the occurrence, or even the impression, of a conflict of interest.

Although it is not possible to specify every action that might create a conflict
of interest, this Code sets forth those actions that most frequently present
problems.  If you have any question whether an action or proposed course of
conduct would create a conflict of interest, you should immediately contact an
individual within the Human Resources Department or an attorney in the Legal
Department to obtain advice on the issue.


A.            OUTSIDE EMPLOYMENT

FormFactor expects its full-time employees to devote their full energies to the
Company.  Generally, full-time employees should not accept outside employment. 
To ensure that no conflicts exist between your employment with the Company and
any outside work activities, all employees are required to obtain written
approval from the Human Resources Department before participating in outside
work activities.  Employees are hired and continue in FormFactor’s employ with
the understanding that FormFactor is their primary employer and that other
employment or commercial involvement that is in conflict with the business
interests of FormFactor is strictly prohibited.  In general, outside work
activities are not allowed when they:

·                                          Prevent the employee from fully
performing work for which he/she is employed at FormFactor, including overtime
assignments,

·                                          Involve organizations that are doing
or seek to do business with FormFactor, including actual or potential vendors or
customers, or

·                                          Violate provisions of law or
FormFactor’s policies or rules.

From time to time, FormFactor employees may be required to work beyond normally
scheduled hours.  Employees must perform this work when requested.  In cases of
conflict with any outside activity, the employee’s obligations to FormFactor
should be given priority.

--------------------------------------------------------------------------------

(1) These Conflict of Interest Guidelines can also be found in the Company’s
Statement of Corporate Code of Business Conduct.


--------------------------------------------------------------------------------



B.            FINANCIAL AND LEADERSHIP INTERESTS IN OTHER BUSINESS

1.             Holdings

An employee and his/her immediate family may not own or hold any significant
interest in a supplier, customer or competitor of FormFactor, except where such
ownership or interest consists of securities in a publicly owned company and
that securities are regularly traded on the open market.  For such publicly
traded companies, you may hold up to US$25,000 worth of stock or two percent
(2%) of the company’s outstanding shares, whichever is greater.  FormFactor may
issue additional rules for officers and/or other groups of employees.

2.             Outside Directorships

Vice Presidents and above may not serve as an officer or on the Board of
Directors of any other company without obtaining prior written approval from the
Compensation Committee of FormFactor’s Board of Directors.  All other FormFactor
employees who wish to serve on the Board of Directors of another company must
obtain the prior written approval from both FormFactor’s Human Resources
Department and Legal Department.


C.            POLITICAL CONTRIBUTIONS

FormFactor has a policy not to provide support to political candidates, to
political parties, to religious or fraternal organizations, to individuals or to
ongoing capital or endowment fundraising campaigns.  An individual employee, in
his/her private capacity, may provide support of the type set forth in the
preceding sentence.


D.            BUSINESS GIFTS AND ENTERTAINMENT

1.                                      The Avoidance of Even the Appearance of
Impropriety

FormFactor’s business practices are driven by objective standards and
established needs.  To this end, because even the appearance of improprieties
may be misinterpreted, FormFactor has established strict guidelines for the
offering and acceptance of gifts, favored treatment and entertainment.  All
employees are prohibited from offering or receiving gifts, except in those
specific circumstances in which all of the following criteria are met:

·                                          Accepting or giving the gift does not
violate applicable laws

·                                          The gifts are consistent with the
Gift Guidelines set forth below

·                                          The gifts are not given in violation
of the Foreign Corrupt Practices Act

·                                          The gifts are of limited value.

2.                                      Gift Guidelines

As a basic rule and starting point, no employee may solicit or accept gifts of
significant value, lavish entertainment or other benefits from potential and
actual customers, suppliers or competitors.

The following guidelines are provided:

·                                          Gifts should not be given, accepted
or solicited in which the value exceeds US$50, with the exception of those gifts
described in the next bullet point.

·                                          Gifts that do not exceed US$100 in
value may be given for holidays, births, deaths, weddings or similar occasions.


--------------------------------------------------------------------------------


·                                          You must disclose in writing to the
Legal Department gifts falling within any of the following parameters:

·                  All gifts given which have a value in excess of US$50.

·                  All gifts given in any 12-month period to a single entity or
individual where aggregate of all gifts exceed US$500.

·                  All gifts received in any 3-month period where the aggregate
value of the gifts received exceeds US$100.

·                                          Approval by a Corporate Vice
President or higher-ranking executive must be obtained to give a gift with a
value greater than US$500.

·                                          Advance written clearance from an
attorney in the Legal Department for any gift being given to a government
employee, public official, political candidate or political party.

3.                                      Entertainment

Entertaining customers and suppliers is permitted only for the limited purpose
of building business relationships.  You should at all times act in accordance
with FormFactor’s business goals and avoid any behavior that could even be
perceived as an attempt to influence decisions, could create an obligation to
reciprocate, or could place anyone in a compromising position.  Reimbursable
expenses extend only to entertainment for the benefit of FormFactor.

E.                                      Interacting With Suppliers

FormFactor evaluates and engages with qualified suppliers (including vendors) on
an objective basis grounded in fairness.  When selecting suppliers, employees
must assess each qualified supplier’s ability to provide satisfy FormFactor’s
business and technical needs and requirements.  In addition, purchasing
decisions are based on the long-term cost and benefit to FormFactor.  All
agreements will be negotiated in good faith and fair and reasonable between the
parties.

FormFactor at all times treats existing suppliers, and potential suppliers,
fairly and in good faith.  “Kickbacks” of any kind violate our Company’s
business ethics and policies.  A kickback refers to any money, fee, commission,
credit, gift, gratuity, and thing of value, which is provided, directly or
indirectly, for the purpose of improperly obtaining or rewarding favorable
treatment in connection with a contract or business arrangement.  Therefore, you
should not offer, give, solicit or accept anything of value that is, or even
appears to be, improper or irregular.  You should immediately report any such
conduct of which you become aware to the Legal Department.


F.             REPORTING POTENTIAL CONFLICTS

An employee must promptly disclose actual or potential conflicts of interest, in
writing, to his/her supervisor, or if you are uncomfortable reporting the matter
to your supervisor, to a member of the Human Resources Department or to an
attorney in the Legal Department.  Approval of the activity(ies) will not be
given unless the relationship will not interfere with the employee’s duties and
will not damage FormFactor’s relationship with any specific third party or
relationships in general.


--------------------------------------------------------------------------------